NO. 07-03-0018-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

FEBRUARY 27, 2004
______________________________


CYNTHIA GOBER PFEIFFER, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE

_________________________________

FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

NO. 14,229-B; HONORABLE JOHN BOARD, JUDGE

_______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.
MEMORANDUM OPINION
	Appellant Cynthia Gober Pfeiffer appeals from her conviction for possession with
intent to deliver a controlled substance and punishment of 20 years in the Institutional
Division of the Texas Department of Criminal Justice.  We affirm.  
	Appellant was charged by indictment in Cause No. 14229-B in the 181st District
Court of Randall County, Texas, for the felony offense of possession with intent to deliver
methamphetamine, more than 4 grams and less than 200 grams by aggregate weight
including adulterants and dilutants.  Appellant filed a motion to suppress.  Following a pre-trial evidentiary hearing, the trial court overruled appellant's motion.  Appellant, represented
by a retained attorney, entered a plea of guilty and requested a jury to assess punishment. 
After the trial court accepted appellant's guilty plea, appellant and the State reached an
agreement as to a recommendation on punishment.  The trial court followed the parties'
agreement and sentenced appellant to 20 years in the Institutional Division of the Texas
Department of Criminal Justice.    Appellant timely filed a specific Notice of Appeal, stating
that, pursuant to Tex. R. App. P. 25.2, (1) the trial court granted appellant permission to
appeal the pre-trial denial of appellant's motion to suppress.  The clerk's record contains
the trial court's certification that appellant has the right to appeal matters raised by written
motion which were filed and ruled on prior to trial.  Tex. R. App. P. 25.2(d); Woods v. State,
108 S.W.3d 314, 316 (Tex.Crim.App. 2003).
	Appointed counsel for appellant has filed a Motion to Withdraw and a Brief in
Support thereof.  In support of the motion to withdraw, counsel has certified that, in
compliance with Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 
(1967), the record has been diligently reviewed and that in the opinion of counsel, the
record reflects no reversible error or grounds upon which a non-frivolous appeal can
arguably be predicated.  Counsel thus concludes that the appeal is frivolous.  
	In reaching the conclusion that the appeal is frivolous, counsel advances one
possible issue. However, after referencing, analyzing and discussing the record, counsel
has discussed why, under the controlling authorities, there is no arguably reversible error
in the trial court's judgment.  See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App.
1978).
	Counsel has attached exhibits showing that a copy of the Anders brief and Motion
to Withdraw have been forwarded to appellant, and that counsel has appropriately advised
appellant of appellant's right to review the record and file a response to counsel's motion
and brief.  Appellant has not filed a response to counsel's motion and brief.
	We have made an independent examination of the record to determine whether
there are any arguable grounds meriting appeal.  See Penson v. Ohio, 488 U.S. 75, 109
S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.
1991).  We have found no such grounds.  We agree that the appeal is frivolous. 
	Accordingly, counsel's Motion to Withdraw is granted.  The judgment of the trial
court is affirmed.

							Phil Johnson
							Chief Justice


Do not publish.  



1.  See Tex. R. App. P. 25.2(a)(2).